This case was partially heard and was continued to hear an argument on the point “whether the expenses of boarding the men and transporting them to Philadelphia, after the wreck, formed a legal charge, to be deducted from their wages?”
THE COURT held, that under the acts of parliament, the responsibility is thrown upon her Britannic majesty’s consul to find a conveyance for the seamen to their own country, upon receiving information of the wreck from the surviving officers of the vessel. In this case, no communication was made to the consul, and the master assumed the duties of the consulate. Although the consul might in his discretion, reimburse the captain, the expenses thus assumed and paid by that officer formed no legal charge against the wages due the men. These wages to be estimated up to the day of the wreck. Decree accordingly.